Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the porous polymer film is contained in the " in line 7.  There is insufficient antecedent basis for this limitation in the claim, as there is no prior mention of multiple cylindrical containers in claim 1. For examination purposes, this claim will be interpreted as if “the porous polymer film is contained in the cylindrical container" were recited. 
Claims 7 and 8 are rejected for the same reasons.
Claim 7 currently reads: 
The cell culture apparatus according to claim 5, wherein the porous polymer film is contained in the cylindrical container, with the porous polymer film:
being folded up;
being wound into a roll-like shape;
sheets or pieces thereof being concatenated with a thread-like structure;
being tied together into a rope-like shape; and/or
two or more thereof being stacked.
It is unclear whether the applicant intends to claim configurations i-iv existing simultaneously and/or configuration v, or if the and/or term applies to all of the aforementioned embodiments, meaning that all configurations i-v can either exist simultaneously, or with some combination of the claimed configurations of the porous polymer film. For examination purposes, this claim will be interpreted as if the latter were true, and that the and/or term applies to all of the aforementioned embodiments.
	Claim 8 currently reads: 
The cell culture apparatus according to claim 5, wherein the porous polymer film is a modularized porous polymer film having a casing;
wherein the modularized porous polymer film is contained within the casing with:
the two or more independent porous polymer films being aggregated;
the porous polymer film being folded up;
the porous polymer film being wound into a roll-like shape; and/or
the porous polymer film being tied together into a rope-like shape;
wherein the modularized porous polymer film is contained within the cylindrical container.
It is unclear whether the applicant intends to claim configurations i-iii existing simultaneously and/or configuration iv, or if the and/or term applies to all of the aforementioned embodiments, meaning that all configurations i-iv can either exist simultaneously, or with some combination of the claimed configurations of the porous polymer film. For examination purposes, this claim will be interpreted as if the latter were true, and that the and/or term applies to all of the aforementioned embodiments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara et al. (WO 2015/012415 A1; in-text citations refer to the Espacenet Translation of this document, attached to this Official Correspondence Set), herein referred to as Hagihara, in view of Strobbe (US 2014/0227769 A1).
Regarding claim 1, Hagihara teaches a cell culture apparatus, the apparatus characterized by comprising: a porous polymer film (Lines 564-569); a cell culture section having the porous polymer film (Lines 564-578); a medium tank immersing at least part of the cell culture section (Lines 570-578); wherein the porous polymer films are a three-layer structure porous polymer film having a surface layer A and a surface layer B, the surface layers having a plurality of pores, and a macrovoid layer sandwiched between the surface layers A and B (Lines 527-539); wherein an average pore diameter of the pores present in the surface layer A is smaller than an average pore diameter of the pores present in the surface layer B (Lines 543-545); wherein the macrovoid layer has a partition wall bonded to the surface layers A and B, and a plurality of macrovoids surrounded by such a partition wall and the surface layers A and B (Lines 527-539); wherein the pores in surface layers A and B communicate with the macrovoid (Lines 527-539). 
	Hagihara fails to teach an embodiment comprising a shaft penetrating the cell culture section. Strobbe, however, teaches a compact bioreactor for culturing cells (Abstract), comprising a shaft penetrating the cell culture section (Paragraph [0313]), wherein the cell culture section rotates around 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hagihara to include the shaft taught by Strobbe to achieve the desired cell densities in suspension (Strobbe, Paragraphs [0313]-[0315]). 
	Regarding claim 2, Hagihara teaches the cell culture apparatus as previously described, but fails to teach an embodiment comprising a shaft. Strobbe, however, teaches a compact bioreactor for culturing cells (Abstract) comprising a motor for rotating the shaft (Paragraph [0313]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hagihara to include the shaft taught by Strobbe to achieve the desired cell densities in suspension (Strobbe, Paragraphs [0313]-[0315]). 
	Regarding claim 5, Hagihara teaches the cell culture apparatus as previously described, wherein the porous polymer film is contained in a container (Claim 7; Lines 71-73). Hagihara fails to teach an embodiment wherein the cell culture section is a cylindrical container. Strobbe, however, teaches a compact bioreactor for culturing cells (Abstract), wherein the cell culture section is a cylindrical container (Fig. 1); and wherein the end surface of the cylindrical container comprises one or more medium flow inlets (Fig. 1; Paragraph [0030]; Paragraph [0366]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hagihara to include the cell culture section shape taught by Strobbe to achieve the desired flow and pressure drop over the matrix, while minimizing the volume of the apparatus (Strobbe, Paragraph [0184]). 
	Regarding claim 6, Hagihara teaches the cell culture apparatus as previously described, but fails to teach an embodiment wherein the cell culture section is a cylindrical container. Strobbe, however, teaches a compact bioreactor for culturing cells (Abstract), wherein the cylindrical container comprises 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hagihara to include the cell culture section shape taught by Strobbe to achieve the desired flow and pressure drop over the matrix, while minimizing the volume of the apparatus (Strobbe, Paragraph [0184]). 
Regarding claim 7, Hagihara teaches the cell culture apparatus as previously described, wherein the porous polymer film is contained in the container (Claim 7; Lines 71-73), with the porous polymer film: being folded up; being wound into a roll-like shape; sheets or pieces thereof being concatenated with a thread-like structure; being tied together into a rope-like shape; and/or two or more thereof being stacked (Lines 78-81). 
Hagihara fails to teach an embodiment wherein the cell culture section is a cylindrical container. Strobbe, however, teaches a compact bioreactor for culturing cells (Abstract), wherein the cell culture section is a cylindrical container (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hagihara to include the cell culture section shape taught by Strobbe to achieve the desired flow and pressure drop over the matrix, while minimizing the volume of the apparatus (Strobbe, Paragraph [0184]). 
Regarding claim 8, Hagihara teaches the cell culture apparatus as previously described, wherein the porous polymer film is a modularized porous polymer film having a casing (Lines 564-578); wherein the modularized porous polymer film is contained within the casing with: the two or more independent porous polymer films being aggregated (Lines 84-85); the porous polymer film being folded up; the porous polymer film being wound into a roll-like shape; and/or the porous polymer film being tied together into a rope-like shape (Lines 78-81; Lines 279-287); wherein the modularized porous polymer film is contained within the container (Claim 7; Lines 71-73).

Regarding claim 9, Hagihara teaches the cell culture apparatus as previously described, but fails to teach an embodiment wherein two or more of the cell culture sections have been concatenated. Strobbe, however, teaches a compact bioreactor for culturing cells (Abstract), wherein two or more of the cell culture sections have been concatenated (Fig. 1; Paragraphs [0365]-[0367]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hagihara to include the connected cell culture sections taught by Strobbe, as this configuration forces flow through the matrix (Strobbe, Paragraph [0367]).
Regarding claim 10, Hagihara teaches the cell culture apparatus as previously described, but fails to teach an embodiment comprising a medium supplying system. Strobbe, however, teaches a compact bioreactor for culturing cells (Abstract), comprising: a medium discharging line (122) communicating with the medium tank (121a) at one end; a medium discharging tank (127) communicating with the other end of the medium discharging line (122); a medium supplying line (124) communicating at one end with the culture medium discharging tank; and a medium supplying pump (125b) provided in the middle of the medium supplying line (Fig. 12; Paragraph [0313]). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hagihara to include the medium supply structures taught by Strobbe to achieve the desired cell densities in suspension (Strobbe, Paragraphs [0313]-[0315]). 

	Regarding claim 12, Hagihara teaches the cell culture apparatus as previously described, wherein the porous polymer film has a plurality of pores having an average pore diameter of 0.01 to 100 µm (Lines 527-539).
	Regarding claim 13, Hagihara teaches the cell culture apparatus as previously described, wherein the pore diameter of the surface layer A is no greater than 15 µm (Lines 543-545). Hagihara does not explicitly teach an embodiment wherein an average pore diameter of the surface layer A is 0.01 to 50 µm. However, one having ordinary skill in the art would find it obvious to have an average pore diameter within the range claimed in the instant application, as it has been held that if the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Please see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) for more information. 
	Regarding claim 14, Hagihara teaches the cell culture apparatus as previously described, wherein the pore diameter of the surface layer B is greater than 20 µm (Lines 543-545). Hagihara foes not explicitly teach an embodiment wherein an average pore diameter of the surface layer B is 20 to 100 µm. However, one having ordinary skill in the art would find it obvious to have an average pore diameter within the range claimed in the instant application, as it has been held that if the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Please see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) for more information. 
	Regarding claim 15, Hagihara teaches the cell culture apparatus as previously described, wherein a total film thickness of the porous polymer film is 5 to 500 µm (Lines 527-539). 

	Regarding claim 17, Hagihara teaches the cell culture apparatus as previously described, wherein the porous polyimide film comprises a polyimide derived from tetracarboxylic dianhydride and diamine (Lines 101-103).
	Regarding claim 18, Hagihara teaches the cell culture apparatus as previously described, wherein the porous polyimide film is a colored porous polyimide film that is obtained by molding a polyamic acid solution composition comprising a polyamic acid solution derived from tetracarboxylic dianhydride and diamine, and a coloring precursor, and subsequently heat-treating the resultant composition at 250°C or higher (Lines 392-395; Lines 410-429; Lines 511-514).
	Regarding claim 19, Hagihara teaches the cell culture apparatus as previously described, but fails to teach an embodiment wherein the porous polymer film is a porous polyethersulfone film. Strobbe, however, teaches a compact bioreactor for culturing cells (Abstract) wherein the porous polymer film is a porous polyethersulfone film (Claim 20; Paragraph [0334]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hagihara to include the material taught by Strobbe, as synthetic polymers are inexpensive and can easily be formed into different structures in large quantities (Strobbe, Paragraph [0262]). Further, polyethersulfone is commonly used to create membranes and filters
	Regarding claim 20, Hagihara teaches the cell culture apparatus as previously described, but fails to teach a method of using said cell culture apparatus comprising a shaft. Strobbe, however, teaches a culture method using a compact bioreactor for culturing cells (Abstract), the method characterized by comprising: rotating the cell culture section around the shaft, alternately culturing the cell carried on the porous polymer film in a gas phase and a liquid phase (Paragraph [0313]; Paragraphs [0387]-[0388]). 
. 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara and Strobbe, further in view of Ingber et al. (US 2014/0038279 A1), herein referred to as Ingber.
Regarding claim 3, Hagihara teaches the cell culture apparatus as previously described, but fails to teach an embodiment wherein the cell culture section comprises a porous polymer film support, and a porous polymer film clamp. Ingber, however, teaches a cell culture system (Abstract) comprising a porous membrane (20), wherein the cell culture section (10) comprises a porous polymer film support (22) and a porous polymer film clamp (24), wherein the porous polymer film is sandwiched between the porous polymer film support and the porous polymer film clamp (Fig. 5; Paragraph [0074]: Ingber teaches that the membrane support elements can be “a wall of the fluid channel or a separate structure, a series of posts, a clamp, or a port comprised by the fluid channel”, but does not require that membrane support elements 22 and 24 are identical, meaning one could function as a clamp).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hagihara and Strobbe to include the support elements taught by Ingber to affix the porous polymer film to the cell culture section in the desired position and orientation (Ingber, Paragraph [0074]). 
	Regarding claim 4, Hagihara teaches the cell culture apparatus as previously described, wherein two or more sheets of the porous polymer films are stacked and sandwiched (Lines 527-539). 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Krause et al. (US 2011/0263022 A1), teaches a;
Hagihara et al. (US 2016/0168560 A1), teaches a cell culturing method for sowing cells on the surface of a porous polyimide film; Patent Family Member of WO 2015/012415 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DONALD R SPAMER/Primary Examiner, Art Unit 1799